Oalhoon, J.
(concurring).
The deed puts the legal title in J. Harris Field, Sr., to take effect on the death of Eldon C. Field, the grantor, as trustee of an active trust for Bate Field and J. H. Field, Jr., to last during the life of the trustee, who is to have one-third of the usufruct as compensation; and if he should die in the lifetime of Bate Field, the title goes to her for herself and J. H. Field, Jr., they to share the usufruct; and on the death of either without issue of the body the other is to have the whole estate, subject to the rights of J. H. Field, Sr.; and on the death without issue of the survivor of the two, Bate and J. H. Field, Jr., it is to go to J. Harris Field, Sr., or, if he be then dead, to his heirs. Eldon C. Field, the grantor, is, of course, not to be counted as a limitee, because he is a grantor, and the estate really remains his until his death. The only question is whether, under the statute, the ulterior limitee after the last of the two donees who *667take in succession must be an heir of the body of such last donee, or may some other be such limitee ? Rev. Code 1880, § 1190; Code 1892, § 2436. The solution depends on whether the statute is to be regarded as prescribing the exact terms in which the limitation it authorizes may be created, or whether it is to be interpreted as fixing a period measured by lives beyond which the ulterior limitation must not vest, and not designating “heirs of the body” as the only authorized limitees to take after the last of two donees. It seems plain that the statute forbids fees tail by converting them into fee simple, and authorizes the creation of estates to be enjoyed in succession by not exceeding two persons, with remainder to the heirs of the body of the last taker, and, if there are no such heirs, to go to the heirs of the creator of the estate. No doubt the lawmakers had in mind executory devises, and, having abolished fees tail, authorized the creation of the estates described in the statute to which this limitation must conform. Executory devises no doubt furnished the idea of lives in being, but succession of donees had no place in the law of executory devises. It seems plain that it could not have been the purpose to interfere with executory devises, but that, having effectually destroyed fees tail, it was intended to authorize, as a substitute therefor, the succession of interests authorized by the proviso, so as to enable one to give an estate to his wife and children, or others, in succession, with remainder to the heirs of the body of the last taker, and, if none, to go to the heirs generally of the donor. If the effect of the statute is to prescribe the precise terms in which an estate may be limited to persons in succession, the ulterior limitee must be “heirs of the body” of the last taker. In this view heirs not of the body cannot take, because the statute says “heirs of the body.” The original act said “heir or heirs of the body,” and did not limit the number who might take in succession. Hutch. Code, p. 609, sec. 24. In 1857 the change to the present provision was made. Code 1857, p. 307, ch. 36, art. 3. Execu *668tory devises were not required to he to a succession of donees. They might be limited on any number of lives in being, none of which had any interest in the estate limited on them, and so it seems the statute evinces no purpose to affect executory devises, but, having effectually prohibited fees tail, really designed to permit the sort of devolution of property in land provided for in the proviso. Should the idea prevail that no future limitation of land can be made except as prescribed by the very words of the proviso, while personalty is subject to the former law of executory devises ? In Cannon v. Barry, 59 Miss., 289, it was announced that a statute was not intended to prescribe a formula to be adhered to in future limitations. The estate contemplated .by the proviso is so widely' different from executory devises that they could not have been had in view in enacting it except as furnishing the idea of lives in being. The statute prohibited fees tail, and authorized a statutory substitute for them, and left executory devises wholly unaffected. The statute, in its real meaning, says: “There shall be no fees tail— i. e., you shall not tie up land by limiting it to heirs of the body generally or specially — -but you may give it in succession to persons then living, not exceeding two, and the heirs of the body of the survivor of these two.” The original act was to serve the purpose of family settlement, and there was no limitation of the number of successive owners, thus enabling one to limit in succession all his children or other persons. The code of 1857 cut the number of successive donees down to two, and thus defeated to some extent the purpose of the original act. Cannon v. Barry, 59 Miss., 289, was decided in 1881, and I do not think it right to disturb the finding of the very able court in that case in a matter so important to property rights. Too many legislatures have come and gone without interference with the conclusions in that case.
I am in accord with the opinion of the Chief Justice on-the law, and also in the concurring opinion, on the facts, by Judge Truly.